IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tatiana Goodlett                               :
                                               :
              v.                               :    No. 1171 C.D. 2018
                                               :    Submitted: January 25, 2019
Commonwealth of Pennsylvania,                  :
Department of Transportation,                  :
Bureau of Driver Licensing,                    :
                         Appellant             :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                               FILED: May 17, 2019


              The Commonwealth of Pennsylvania, Department of Transportation
(Department), Bureau of Driver Licensing (Bureau), appeals from an order of the
Court of Common Pleas of York County (trial court), dated July 24, 2018, sustaining
the appeal of Tatiana Goodlett (Licensee) and reinstating Licensee’s operating
privilege.1 We will affirm the trial court’s order.
              On May 1, 2018, the Bureau issued written notice to Licensee
suspending her operating privilege for failure to submit to chemical testing pursuant


       1
         By order dated January 18, 2019, this Court precluded Licensee from filing a brief
because Licensee failed to conform to this Court’s earlier order directing her to do so. Licensee
was unrepresented by counsel before the trial court and is unrepresented on appeal.
to Section 1547(b)(1)(i) of what is commonly referred to as the Implied Consent
Law.2 Licensee appealed her suspension to the trial court, which held a hearing on
the matter on July 24, 2018.
                At the hearing, the Bureau presented the testimony of Officer Brett
Fishel of the Springettsbury Township Police Department, who arrested Licensee
and invoked the Implied Consent Law on April 16, 2018. Officer Fishel testified
that he was dispatched to respond to a complaint that Licensee was driving in a
parking lot while intoxicated and that, on his arrival, he identified the complainant
as Licensee’s mother (Mother). (Reproduced Record (R.R.) at 36a.) Officer Fishel
summarized his conversation with Mother merely as “a brief synopsis of what had
occurred with [Licensee] driving around the parking lot,” together with Mother’s
description of Licensee’s appearance and explanation that Licensee was then
walking back toward her home some distance away. (Id. at 37a.) Officer Fishel
added that, as he spoke with Mother, he noticed a vehicle double-parked in the
nearby parking lot. After Mother’s statement, Officer Fishel searched the area for
about two minutes and found Licensee walking on the sidewalk behind a Turkey
Hill gas station, which he admitted could have been as far as one-half mile from
where he took Mother’s statement. (Id. at 37a, 41a-42a.)
                Officer Fishel further testified that when Licensee refused to stop
walking after persistent requests, he told her that she was under investigation for
driving while intoxicated (DUI) and was not free to leave, to which she responded
that she had not been driving and that her mother is mentally ill. (Id. at 37a-38a.)
She continued to attempt to walk away. Officer Fishel smelled alcohol on Licensee’s
breath and noticed that her eyes were glassy and she was generally uncooperative,

      2
          75 Pa. C.S. § 1547(a)-(b.3).

                                          2
so he asked Licensee to perform field sobriety tests, which she refused. (Id. at 38a.)
When Licensee attempted to walk away again after being told that she was not free
to leave, Officer Fishel arrested Licensee and transported her to a hospital to take a
chemical blood test. (Id. at 38a-39a) En route, Officer Fishel read Licensee the
warnings from the Department’s Form DL-26,3 and Licensee ultimately refused to
submit to a chemical blood test. (Id. at 39a.) On cross-examination, Officer Fishel
admitted that he did not check the vehicle to determine whether its engine had
recently been running. (Id. at 42a.)
              Licensee testified on her own behalf at the hearing. She stated that she
was not driving and that the criminal DUI case against her had been dismissed for
lack of evidence. (Id. at 44a.) She added that she frequently walks long distances
and that Mother lives in a nursing home and was emotionally unstable on the day
Licensee was arrested.       She testified that she became afraid when the police
approached her in the dark and called her by name and that she refused to take
sobriety and chemical tests because she had not been driving. (Id. at 45a.) On
cross-examination, Licensee admitted that she refused the chemical blood test and
that Officer Fishel warned her of the consequences of refusal. (Id. at 46a-47a.)
              At the close of the hearing, the trial court issued an order sustaining
Licensee’s appeal and rescinding the suspension of her operating privilege. The
Bureau appealed that order to this Court, and the trial court issued a
Pa. R.A.P. 1925(a) opinion. In its opinion, the trial court explained that, though it
found Officer Fishel’s testimony credible, it concluded that his testimony was not
sufficient to establish that he had reasonable grounds to believe Licensee was


       3
         Form DL-26 warns of the consequences of refusing a chemical test for intoxication, as
required by Section 1547(b)(2)(ii) of the Implied Consent Law.

                                              3
operating a vehicle while intoxicated. The trial court reasoned that, though Officer
Fishel had a suspicion Licensee was driving based on Mother’s statement, he did not
testify about any facts beyond Mother’s statement that would have made his
suspicion reasonable (such as the temperature of the car’s engine or its registered
owner). He also did not testify that Mother identified the parked car as the one
Licensee allegedly drove. The trial court, therefore, sustained Licensee’s appeal.
               On appeal,4 the Bureau asserts that it satisfied its burden of proof, and,
therefore, the trial court erred in sustaining Licensee’s appeal. Specifically, the
Bureau argues that Officer Fishel’s testimony—concerning Mother’s complaint and
description of events, as well as Licensee’s noncooperation and indicia of
intoxication—demonstrates that he had reasonable grounds to believe Licensee was
operating a vehicle under the influence of alcohol and that the trial court erred in
concluding otherwise.
               Concerning the Bureau’s burden of proof in a license suspension case,
we have written:
                      It is well established that [the Bureau] must prove
               the following to sustain a one-year driver’s license
               suspension under the Implied Consent Law: the licensee
               (1) was arrested for driving under the influence by a police
               officer who had reasonable grounds to believe that the
               licensee was operating or was in actual physical control of
               the movement of the vehicle while under the influence of

       4
           In an appeal from a driver’s license suspension, this Court’s review is limited to
determining whether the trial court’s findings are supported by competent evidence and whether
the trial court committed an error of law or an abuse of discretion. Cesare v. Dep’t of Transp.,
Bureau of Driver Licensing, 16 A.3d 545, 548 n.6 (Pa. Cmwlth.), appeal denied, 23 A.3d 1057
(Pa. 2011). “The question of whether an officer had reasonable grounds to arrest a licensee is a
question of law fully reviewable by this court on a case-by-case basis.” Yencha v. Dep’t of Transp.,
Bureau of Driver Licensing, 187 A.3d 1038, 1044 (Pa. Cmwlth. 2018); see Banner v. Dep’t of
Transp., Bureau of Driver Licensing, 737 A.2d 1203, 1207 (Pa. 1999).


                                                 4
               alcohol; (2) was asked to submit to a chemical test;
               (3) refused to do so; and (4) was warned that a refusal
               would result in the suspension of his driver’s license.

Yencha, 187 A.3d at 1044 (emphasis added); see also 75 Pa. C.S. § 1547(a)
(establishing implied consent to testing “if a police officer has reasonable grounds
to believe the person to have been driving, operating or in actual physical control of
the movement of a vehicle in violation of [the Vehicle Code5]” (emphasis added)).
Here, the trial court concluded that the Bureau met its burden with respect to the
second, third, and fourth elements listed above. The only remaining issue, therefore,
is whether the trial court erred when it concluded that the Bureau failed to prove that
Officer Fishel had reasonable grounds to believe that Licensee operated or was in
actual physical control of a vehicle while under the influence of alcohol.
               The “reasonable grounds” standard under the Implied Consent Law is
not demanding and is lesser than the standard required to support an arrest or
conviction in a criminal DUI prosecution. Walkden v. Dep’t of Transp., Bureau of
Driver Licensing, 103 A.3d 432, 437 (Pa. Cmwlth. 2014); Marone v. Dep’t of
Transp., Bureau of Driver Licensing, 990 A.2d 1187, 1190 (Pa. Cmwlth. 2010).
“Reasonable grounds exist when a person in the position of the police officer,
viewing the facts and circumstances as they appeared at the time, could have
concluded that the motorist was operating the vehicle while under the influence of
intoxicating liquor.” Banner, 737 A.2d at 1207 (emphasis added). An officer’s
belief that a person committed DUI need not be correct in order to be reasonable.
Sisinni v. Dep’t of Transp., Bureau of Driver Licensing, 31 A.3d 1254, 1259
(Pa. Cmwlth. 2011), appeal denied, 44 A.3d 1163 (Pa. 2012). This implies that the
truth of a statement made to the officer is not relevant—the question is whether the

      5
          75 Pa. C.S. §§ 101-9805.

                                          5
officer reasonably believed (or disbelieved) the statement under the circumstances
at the time. See White v. Cmwlth., 428 A.2d 1044, 1047 n.4 (Pa. Cmwlth. 1981).
               In determining whether the Bureau has shown reasonable grounds, a
court must consider the totality of the circumstances available to the officer at the
time, as reflected in the record. Banner, 737 A.2d at 1207. Those circumstances
include: (1) evidence that the licensee had driven the vehicle at some point before
the police arrived, such as the licensee’s possession of keys, the vehicle’s ownership
and location, and whether the engine was running or warm, id.; see Dep’t of Transp.,
Bureau of Driver Licensing v. Hall, 666 A.2d 376, 378 (Pa. Cmwlth. 1995); (2) the
licensee’s appearance and behavior, Marone, 990 A.2d at 1190; and (3) statements
by the licensee and others. See McKnight v. Dep’t of Transp., 549 A.2d 1356, 1358
(Pa. Cmwlth. 1988); White, 428 A.2d at 1047. Even when a licensee, at the scene,
directly denies operating a vehicle, the officer need not believe that statement if other
circumstances support a different, but reasonable, conclusion. See Dep’t of Transp.,
Bureau of Driver Licensing v. Bird, 578 A.2d 1345, 1349 (Pa. Cmwlth. 1990).
               In addition to all other relevant circumstances, the temporal connection
between intoxication and driving is of particular significance. The Implied Consent
Law requires an arresting officer to believe that two independent events coincided—
a person (1) operated a vehicle (2) while intoxicated.6 Where, as here, the officer


       6
            In passing, we note that this nexus prevents the substantial burdens of the Implied
Consent Law from falling on all drivers, or on all intoxicated pedestrians or other nondrivers. The
constitutionality of the Implied Consent Law is well established, see Garlick v. Dep’t of Transp.,
Bureau of Driver Licensing, 176 A.3d 1030, 1037 (Pa. Cmwlth. 2018) (en banc), and while we
sympathize with its purpose of protecting the driving public from harm, not even such an important
purpose justifies its application to a person without reasonable grounds to believe that the person
operated a vehicle while intoxicated. See generally Navarette v. California, ___ U.S. ___,
134 S. Ct. 1683, 1697 (2014) (Scalia, J., dissenting) (“Drunken driving is a serious matter, but so
is the loss of our freedom to come and go as we please without police interference.”)

                                                6
did not directly observe the coincidence of those two events, the Bureau must show
that the officer had reasonable grounds to believe that operation and intoxication
occurred at the same moment in time. See Marnik v. Dep’t of Transp., Bureau of
Driver Licensing, 145 A.3d 208, 214 (Pa. Cmwlth. 2016). Speculation as to a
licensee’s level of intoxication while driving is not reasonable grounds. Dep’t of
Transp., Bureau of Driver Licensing v. Mulholland, 527 A.2d 1123, 1124
(Pa. Cmwlth. 1987). “[A]t the very least, there must be some objective evidence that
the motorist exercised control over the movement of the vehicle at the time he was
intoxicated.” Banner, 737 A.2d at 1207 (emphasis added). With the understanding
that the intoxicating effects of alcohol consumption are not constant through time,
this Court has held that even brief delays between operation and observed
intoxication can preclude a reasonable belief that a licensee was driving while
intoxicated. Marnik, 145 A.3d 208, 213-14 (holding that 15-minute delay did not
vitiate reasonable grounds and distinguishing longer delays in Mulholland,
527 A.2d 1123 (25-minute delay) and Fierst v. Commonwealth, 539 A.2d 1389
(Pa. Cmwlth. 1988) (one-hour delay)).
            Turning to the facts of the case before us, we note that Officer Fishel’s
testimony established that he did not directly observe Licensee operating a vehicle.
Rather, he relied upon Mother’s complaint that Licensee was driving while
intoxicated and upon his observations of Licensee’s later behavior. Though Officer
Fishel directly observed indicia of intoxication in his contact with Licensee, it
appears that his belief that she operated a vehicle while intoxicated was grounded
solely on Mother’s complaint and statement. That statement, as established in the
record, was minimal: Mother merely complained that Licensee was “driving around
the parking lot and was intoxicated,” and her later statement to Officer Fishel was


                                         7
merely “a brief synopsis of what had occurred.” (R.R. at 36a-37a.) Many of the
typical circumstances surrounding reasonable grounds in other cases—vehicle
ownership and possession, physical evidence of operation, detailed statements by
witnesses, and witness identification of the vehicle itself—are absent from the record
here. Officer Fishel admitted that he did not even check the temperature of the
vehicle he identified (with no apparent basis in the record) as the one Licensee
operated. At the hearing, the Bureau conceded that the record does not contain any
information about the ownership of that vehicle. Based on the record, we are left to
speculate about Licensee’s connection to the vehicle in Officer Fishel’s testimony,
with no guidance other than Mother’s statement that, at some point in time, Licensee
“was driving.” That level of speculation is inconsistent with the standard of proof
for reasonable grounds.
              Of particular importance here is the absence of any testimony
establishing a clear temporal link between Licensee’s alleged operation of a vehicle
and her later encounter with Officer Fishel. The only testimony in the record
regarding timing is that Mother’s initial complaint occurred around 7:30 p.m., and
that Officer Fishel located Licensee within two minutes of beginning to search for
her. There is no testimony about whether Officer Fishel understood Mother’s
complaint to be reporting a current event or a past event.7 Nor did Officer Fishel’s
testimony establish the time at which he responded to the complaint or the amount
of time he spent speaking to Mother before searching for Licensee. The absence of
any such testimony forces us to speculate about the reasons for Officer Fishel’s belief

       7
          The language of Mother’s statement—that Licensee “was driving”—is ambiguous. As
heard by Officer Fishel at the time, the statement could have meant that Licensee was driving at
the time Mother made the complaint, or it could have meant that Licensee had driven at some
indefinite point prior to the complaint. Nothing in the record clarifies the nature of Mother’s
statement as understood by Officer Fishel, so we are left to speculate.

                                               8
that the level of intoxication he observed in Licensee—whom he discovered up to
one-half mile away from the alleged scene—was present at the time she operated a
vehicle. Accordingly, the instant case is distinguishable from other cases in which
an arresting officer similarly relied on others’ statements but also testified about why
he believed operation and intoxication coincided.8
                Viewing all of the relevant facts and circumstances available to Officer
Fishel at the time, as established in the record, we conclude that the Bureau has not
met its burden to demonstrate that Officer Fishel had reasonable grounds to believe
that Licensee was operating a vehicle while intoxicated. The trial court, therefore,
did not err in sustaining Licensee’s appeal.
                Accordingly, we will affirm the trial court’s order.




                                                    P. KEVIN BROBSON, Judge




        8
          In particular, we note that the Bureau’s comparison of this case with Patterson v.
Commonwealth, 587 A.2d 897 (Pa. Cmwlth. 1991), though apt, is imperfect. In Patterson, the
officer relied upon the complaint and later statements of one Ms. Howard, who said that the
licensee had been driving after her slowly as she walked and had later left his vehicle and followed
her on foot. When the officer returned with Ms. Howard to the area of the parked vehicle, he found
the licensee visibly intoxicated some distance away, and Ms. Howard identified the licensee as the
driver, though the licensee did not admit to owning or driving the vehicle. Id. at 898-99. Although
similar to that point, a critical difference is that the officer in Patterson testified that his encounter
with the licensee occurred seven to ten minutes after Ms. Howard’s complaint by phone. Id. at 900.
Here, there is no such testimony, and we distinguish Patterson on that basis.

                                                    9
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tatiana Goodlett                       :
                                       :
            v.                         :   No. 1171 C.D. 2018
                                       :
Commonwealth of Pennsylvania,          :
Department of Transportation,          :
Bureau of Driver Licensing,            :
                         Appellant     :


                                     ORDER


            AND NOW, this 17th day of May, 2019, the order of the Court of
Common Pleas of York County, dated July 24, 2018, is AFFIRMED.




                                       P. KEVIN BROBSON, Judge